Lollipop Corporation 15ay St. #81704 Beaverton, OR 97006 Tel: (786) 228-5772 Fax: (866) 480-9591 April 16, 2013 By Edgar Anne Nguyen Parker Branch Chief Securities and Exchange Commission Washington DC, 20549 Re: Lollipop Corporation Registration Statement on Form S-1 Filed: February 4, 2013 File No. 333-186069 Request for Acceleration Thank you for advising us that the Commission will not further review the above-referenced registration statement (the “Registration Statement”) of Lollipop Corporation. (the “Company”). The Company hereby requests acceleration of the effective date of the Registration Statement to Friday April 19, 2013, at 10:00 a.m. or as soon thereafter as practicable, and as part of this request acknowledges the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or require further clarification, please do not hesitate to contact our counsel, Jonathan Strum at Tel: 202 362-9027/ jdstrum@jdstrumlaw.com. Sincerely, By: /s/Yisrael Meir Fromer Yisrael Meir Fromer CEO VIA EDGAR cc: Paul Monsour, Staff Attorney
